Citation Nr: 1617351	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 12-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  

The Veteran appeared and gave testimony at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of service connection for tinnitus was raised by the Veteran at the time of his March 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran was exposed to acoustic trauma during service.
 
3.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's military records establish that he served as a jet engine mechanic during his period of service.  He has reported that he was exposed to constant engine and machinery noise without hearing protection while performing his duties  during active service.  He contends that his bilateral hearing loss is directly related to his in-service noise exposure.  The Board concedes that the Veteran was exposed to acoustic trauma during active service, as exposure to jet engine noise is consistent with his documented duties as a jet engine mechanic.  

The Veteran's service treatment records show that on audiological evaluation during entrance examination in October 1964 his pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently used by VA, were as follows: 15, 0, 0, -, and -5 in the right ear and 5, 0, 0, -, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz . 

At the time of a January 1966 audiogram, the Veteran's pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently used by VA, were as follows: 15, 10, 0, 0, and 5 in the right ear and 25, 15, 0, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz . 

At the time of a March 1968 audiogram, the Veteran's pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently used by VA, were as follows: 20, 15, 0, 0, -5 in the right ear and 15, 15, 0, 0, and -5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz .

At the time of his September 1968 service separation examination, the Veteran's pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently used by VA, were as follows: 25, 20, 5, 5, and 0 in the right ear and 25, 15, 5, 5, and 0 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz .

In support of his claim, the Veteran has submitted statements from his brother, wife, and children, all who have indicated that the Veteran has had hearing loss for an extended period of time.  The statements from the Veteran's brother and wife have indicated that the Veteran had problems with his hearing following his period of service, which have continued to the present day. 

At the time of a January 2010 VA examination, the Veteran reported noise exposure to jet engines and power units during his military service.  Pre-service, he was a student, and post-service, he was a barber.  He denied any recreational or occupational noise exposure following service.  

Audiological testing performed at that time revealed decibel level readings of 55, 45, 25, 40 and 55 in the right ear and 55, 40, 20, 55, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran had mild to moderately severe sensorineural hearing loss, bilaterally.  

The examiner observed that the Veteran's service treatment records showed that his hearing was within normal limits at the time of separation from service.  She observed that per the Institute of Medicine Study on Noise and Military Service, September 2005, in cases where there were entrance and separation exams and such exams were normal, there was no scientific basis for concluding that hearing loss that developed afterward was causally related to military service.  Therefore, it was not likely that the hearing loss was a result of military noise exposure.  

At a July 2010 Decision Review Officer Conference, the Veteran stated he had no pre-service noise exposure as he was a high school student prior to entering military service.  He indicated that during his military service he worked as a jet engine mechanic on the flight line.  His duties required him to lie beneath the jets (B-52s having 8 jet engines running and KC-135s having 4 engines running).  He stated while the jet engines were running, they were injected with water, which would increase the thrust such that the engines were "screaming".  The Veteran indicated that hearing protection was not made available during this time, he also had to remove his radio headset so it wouldn't be sucked into the engines.  He worked in this capacity, without hearing protection, for 4 years.  The Veteran reported that he had no post-service occupational exposure as he had worked as a barber since his discharge from military service.  He stated he had only occasionally done target shooting in the past; however, this was in a controlled environment requiring the use of hearing protection as well as eye protection, and he only did this a few times, and not repetitively or on any continuous basis. 

In an August 2010 addendum opinion, the January 2010 VA examiner indicated that even with consideration that the Veteran did not have adequate hearing protection, it still did not change that the Veteran's hearing remained within normal limits at time of separation.  Therefore, her previous opinion remained unchanged.  

The Veteran was afforded an additional VA examination in November 2014.  Audiological testing performed at that time revealed decibel level readings of 60, 50, 30, 50 and 60 in the right ear and 70, 45, 30, 50, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 76 percent in the right ear and 72 percent in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss, bilaterally.  

The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  She indicated that noise exposure was known to cause hearing loss and that the Veteran was exposed to significant noise as an aircraft mechanic while in service.  She stated that the hearing loss was likely secondary to the noise exposure.  The examiner noted that the claims folder was available and had been reviewed when rendering her opinion.  

At his March 2016 hearing, the Veteran testified as to the noise he was exposed to in service.  His spouse indicated that they met in August 1966 and she knew that he had problems hearing when she met him.  

The Veteran was afforded an additional VA examination in March 2016.  Audiological testing performed at that time revealed decibel level readings of 65, 50, 35, 60 and 65 in the left ear, and 55, 50, 35, 35, and 60 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 88 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss.  

The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner indicated that a review of the Veteran's service treatment records revealed that his hearing loss was within normal limits, bilaterally, at time of entrance and separation from service.  She noted that per an Institute of Medicine (IOM) Study (Noise and Military Service, September 2005), in cases where there were entrance and separation examinations, and such examinations were normal, or not disabling per 38 C.F.R. § 3.385, there was no scientific basis for concluding that hearing loss that developed afterwards was causally related to military service.  It was noted that the IOM Report concluded that based upon current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  It was indicated that the IOM also stated that there was insufficient scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  Therefore, given that there was no significant shift in hearing levels greater than normal measurement variability during service, and no record of complaint or treatment of claimed condition in the service treatment records, it was less likely than not that the hearing loss was related to military noise exposure.  

In a March 2016 report, a private audiologist indicated that she had been asked to review the Veteran's medical records from his military service to render an opinion about his current hearing loss and noise exposure.  She indicated that after a review of the records, it was her opinion that the Veteran's hearing loss was more likely than not secondary to the noise exposure he received while in the military.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Furthermore, military personnel records also demonstrate that he was exposed to acoustic trauma.  Moreover, the Veteran has submitted lay statements from individuals who have known him for many years, including his spouse, who have reported the Veteran having had hearing problems following his return from his time in the service.  The Veteran's brother and spouse specifically reported that the Veteran had hearing loss since his return from service.  

As to the medical opinions of record, the Board finds that they are both for and against the notion that the Veteran's hearing loss is related to his inservice noise exposure.  However, the bases for the negative opinions were the findings of normal hearing at entrance and exit.   The Court has held service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service is not precluded if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  Regardless, the opinions are at least in equipoise as to the relationship between the Veteran's current hearing loss and his noise exposure in service.  

Given the Veteran's current hearing loss; his in-service military occupational specialty; his in-service noise exposure, and the medical opinions of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


